Citation Nr: 1704940	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  11-21 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of distal fractures of the radius and ulna of the left wrist.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board remanded the case for further development in August 2014.  The case has since been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VA treatment records associated with the Veteran's electronic claims file since the August 2014 remand reflect that the Veteran supports herself with disability income from the Social Security Administration (SSA).  It is unclear whether she receives SSA disability benefits based on her service-connected left wrist disability.  Thus, on remand, any available records from SSA should be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board also notes that the Veteran was afforded a VA examination in September 2014 in connection with her claim.  However, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  In particular, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The Court further found that, if possible, the VA examiner should also include range of motion measurements of the opposite undamaged joint.  Thus, an additional examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her left wrist disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA medical records dated from January 2015 to the present.  

2.  The AOJ should request a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected left wrist disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's left wrist disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees.  In so doing, he or she should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also state whether there is any form of ankylosis or equivalent functional impairment.  In addition, he or she should identify an impairment of the radius and ulna, including any malunion or nonunion.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  

If any benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

